Citation Nr: 0811723	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the severance of service connection for Meniere's 
disease/endolymphatic hydrops (Meniere's disease) was proper.

2.  Entitlement to a higher initial evaluation for Meniere's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In August 2007, the veteran and his spouse testified at a 
hearing held before the undersigned Acting Veterans Law 
Judge.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in the adjudication 
of this appeal.

The veteran's claim seeking a higher initial evaluation for 
Meniere's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the grant of service 
connection for Meniere's disease/endolymphatic hydrops was 
clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
Meniere's disease/endolymphatic hydrops have not been met.  
38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board restores service connection for 
the veteran's Meniere's disease, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duties to notify and assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

On November 3, 2004, the veteran filed his claim of service 
connection for Meniere's disease.  In support, he asserted 
that he had been having the symptoms since discharge from 
service and that a doctor, years prior, had mentioned the 
disease to him.

In a September 2005 rating decision, the RO granted service 
connection for Meniere's disease as secondary to the 
veteran's service-connected bilateral hearing loss, 
apparently on the basis of the existence of reasonable doubt 
regarding service origin of the disability due to the unknown 
causes of Meniere's disease and its poorly understood 
pathophysiology. 

The medical evidence of record at the time of the September 
2005 rating decision included VA outpatient treatment 
records, dated since December 1993.  A VA outpatient 
audiology examination, performed in March 2004, shows that he 
had bilateral high frequency sensorineural hearing loss.  The 
VA outpatient records reveal that the veteran was examined by 
an ear, nose, and throat (ENT) specialist in June 2004.  At 
that time, he reported having mild intermittent vertigo that 
occurred once or twice a day.  He stated that the vertigo 
lasted for a few hours then dissipated and was associated 
with nausea.  The veteran indicated that he had aural 
fullness, hyperacusis, and fluctuating tinnitus.  The ENT 
examiner diagnosed him as having endolymphatic hydrops and 
right temporomandibular joint disorder.  

VA outpatient treatment records show that the veteran was 
diagnosed with endolymphatic hydrops and questionable 
Meniere's disease in December 2004.  A December 2004 
electronsystagmography (ENG) revealed abnormal results that 
were noted as most likely not indicative of peripheral 
pathology and most likely linked with central nervous system 
(CNS) or an ocular disorder.

In February 2006, the veteran was afforded a VA examination.  
The examiner observed that the veteran had missing molars and 
indicated that that could be a cause of disequilibrium.  
Based upon his examination and his review of the veteran' 
records, the examiner opined that the veteran's complaints of 
disequilibrium did not likely start in service and were not 
likely secondary to the veteran's hearing loss.  The examiner 
stated that the veteran's disequilibrium was not likely 
otologic due to the findings of the earlier ENGs.

In a February 2006 rating decision, the RO proposed to sever 
service connection for Meniere's disease on the basis that 
the grant of service connection was clearly and unmistakably 
erroneous.  The RO noted that a February 2006 VA examination 
and the veteran's VA treatment records did not show a final 
diagnosis of Meniere's disease and that the diagnosis of 
endolymphatic hydrops was later changed.  The RO reasoned 
that its grant of service connection for Meniere's disease 
was clearly and unmistakably erroneous because the evidence 
reported in the initial rating decision reported that the 
ENG, performed in December 2004, revealed abnormal results 
that were noted as most likely not indicative of peripheral 
pathology and most likely linked with the CNS or an ocular 
disorder.  

In a March 2006 letter, the RO notified the veteran of the 
proposed action, informed him of his right to submit evidence 
and appear for a personal hearing, and allowed him a period 
of 60 days required under 38 C.F.R. § 3.105(d).  

In response to the RO's March 2006 letter, the veteran 
submitted a letter from Dr. J.D., dated in May 2006, stating 
that he had twice evaluated the veteran since March 2006.  
Dr. J.D. indicated that the veteran complained of having 
dizzy spells since 1969 and that when the veteran has dizzy 
spells his ears "stop up," he became diaphoretic, 
nauseated, and has periods of increasing tinnitus and 
headaches.  Dr. J.D. stated that he reviewed the VA 
outpatient records and concluded that the veteran's symptoms 
were consistent with a diagnosis of Meniere's disease.  He 
noted that he had treated the veteran for the disease with 
Lasix, which improved but had not cleared the veteran's 
symptoms and indicated that he expected the veteran to be on 
long-term treatment for Meniere's disease with diuretics.  
Dr. J.D. explained that although recent hearing tests 
"revealed bilateral high frequency sensorineural hearing 
loss without much in the way of auditory findings consistent 
with Meniere's disease," vestibular Meniere's disease does 
not have acute changes in the veteran's hearing and that 
"frequently patients with sporadic Meniere's disease are 
caught with fairly normal hearing between tests."

In May 2006, the veteran was afforded another VA examination.  
The examiner was specifically asked whether the veteran had 
Meniere's disease and, if so, whether it was related to the 
veteran's bilateral hearing loss.  The examiner reviewed the 
prior VA examination dated in February 2006.  The veteran 
reported that he suffered a head injury while in boot camp 
that resulted in dizziness and that he has had intermittent 
episodes of lightheadness, tinnitus, left aural fullness, and 
vertigo since that incident.  He stated that he did not have 
headaches with changes in vision and had used various 
diuretics to treat the condition, which provided minimal 
improvement.

Based on his physical examination and the results of 
diagnostic testing, the examiner diagnosed the veteran as 
having left unilateral vestibular weakness, sensorineural 
hearing loss, and cerebrellar dysfunction.  He opined that it 
was not likely that the veteran had Meniere's disease because 
the disorder predominantly presented with a unilateral 
fluctuating hearing loss, which had not been demonstrated in 
the veteran's case.  He added that the veteran had a 
vestibular variant to Meniere's disease; however, it was 
unrelated to his hearing loss.  The examiner stated that lack 
improvement with diuretic therapy makes it "questionable as 
to whether he would even have vestibular [Meniere's] or 
endolymphatic hydrops."

In July 2006, the RO formally severed service connection for 
Meniere's disease.  In doing so, the RO did not acknowledge 
the veteran's submission of the letter by Dr. J.D nor 
reference the May 2006 VA examination report; instead, the RO 
relied upon the February 2006 VA examination report.  The RO 
stated that his claim of service connection for Meniere's 
disease/endolymphatic hydrops "should not have been 
granted."  The RO reasoned that because the veteran had 
neither a confirmed diagnosis of Meniere's disease nor 
evidence of a link to service or the veteran's service-
connected hearing loss, the grant of service connection was 
clearly and unmistakably erroneous.

The relevant medical evidence associated with the claims 
folder since the RO's September 2005 rating decision consists 
of VA outpatient treatment records, dated since 2005, VA ear 
disease examination reports dated in February and May 2006, 
and a letter from Dr. J.D. dated in May 2006.  As discussed 
above, these records show that the veteran has been treated 
and diagnosed with Meniere's disease by Dr. J.D. while the VA 
examiners have not it was unlikely that he had Meniere's 
disease.

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "If the Court were to conclude that . . 
. a service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id.  (Emphasis in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

The Board finds that there is conflicting medical evidence 
regarding whether the veteran has Meniere's disease, as 
evidenced by the letter of Dr. J.D. and the VA examinations.  
Here, the RO severed service connection for Meniere's disease 
essentially on the basis that the veteran did not have a 
confirmed diagnosis and there was no nexus between the 
veteran's condition and service.  The medical evidence, both 
predating the RO's grant of service connection and post-
dating its severance, however, reflects a diagnosis of 
Meniere's disease.  In addition, the letter of Dr. J.D. 
indicates an association between the veteran's symptoms and 
the veteran's service-connected hearing loss.  Thus, after a 
careful review of the record, the Board finds that VA has not 
met the high evidentiary burden of showing clear and 
unmistakable error, and thus the severance of service 
connection was improper.  


ORDER

Severance of service connection not being proper, service 
connection for Meniere's disease/endolymphatic hydrops is 
restored.


REMAND

As discussed above, in a September 2005 rating decision, the 
RO granted service connection for Meniere's disease and 
assigned a 30 percent evaluation, effective November 3, 2004.  
The veteran filed a timely appeal regarding the initial 
rating of his condition in October 2005 and thereafter 
offered arguments in support of his claim for a higher 
initial rating.  As discussed above, the RO subsequently 
severed service connection.  Thus, it is not surprising that, 
to date, the RO has not issued the veteran a Statement of the 
Case (SOC) with respect to the veteran's claim of entitlement 
to a higher initial evaluation for Meniere's disease.  In 
light of the determination restoring service connection for 
Meniere's disease, the Board has no discretion and is obliged 
to remand this issue to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC with 
respect to his claim seeking a higher 
initial evaluation for his service-
connected Meniere's disease, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


